Citation Nr: 0948110	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a left knee disorder.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for low back disorder, 
to include as secondary to a left knee disorder.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left hip degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to 
September 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
a current diagnosis of a right knee disorder that is related 
to a service-connected disability.

2.  The medical evidence of record shows that the Veteran has 
a current diagnosis of a right hip disorder that is related 
to a service-connected disability.

3.  The medical evidence of record shows that the Veteran has 
a current diagnosis of a low back disorder that is related to 
a service-connected disability.

4.  The medical evidence of record shows that the Veteran's 
service-connected left hip disorder is manifested by a range 
of motion from 0 degrees of extension to 130 degrees of 
flexion, with pain.


CONCLUSIONS OF LAW

1.  A right knee disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A right hip disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A low back disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for left hip degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
Veteran's claims for service connection for a right knee 
disorder, a right hip disorder, and a low back disorder, as 
the Board is taking action favorable to the Veteran by 
granting service connection for these disorders.  As such, 
this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for service-
connected left hip degenerative changes claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  Prior to initial adjudication, a letter dated in 
March 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006 and October 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490.  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
examination was provided to the Veteran in connection with 
his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.

The Veteran has made numerous requests for further VA medical 
examinations, as well as for a hearing before the Board.  
However, the Veteran has also repeatedly stated that he 
cannot attend either a VA medical examination or a hearing 
before the Board due to physical ailments.  With respect to 
the Veteran's request for a hearing, VA regulations 
specifically state that it is contemplated that the appellant 
will be present for the hearing.  The regulations also 
specifically stated that hearings will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative, and that such arguments should be submitted 
in the form of a written brief.  38 C.F.R. § 20.700 (2009).  
Accordingly, it would be improper for VA to provide the 
Veteran with a hearing which he would not be able to attend.  
With respect to the Veteran's request for a VA medical 
examination in his home, the medical evidence of record shows 
that the Veteran has continued to visit VA and private 
medical facilities outside his home on a regular basis 
through at least May 2009, well after he claimed he was 
unable to travel.  Accordingly, the evidence of record does 
not substantiate the Veteran's claim that he is unable to 
attend any scheduled VA examination due to being housebound.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Service Connection Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The evidence of record shows that a pre-existing left knee 
injury was aggravated during active military service.  As a 
result, service connection for a left knee disability was 
granted by a July 1952 rating decision.  While the Veteran's 
service treatment records are negative for any diagnosis of a 
right knee, right hip, or low back disorder, the post-service 
medical evidence include numerous complaints and diagnoses of 
such disorders.

A December 2003 private medical report stated that the 
examining chiropractor had treated the Veteran for the 
previous several years for multiple musculoskeletal 
complaints.  The examiner reviewed the Veteran's history.  
After physical examination, the chiropractor stated that

[i]n my professional opinion, [the 
Veteran's] current condition, which has 
considerably worsened, more likely than 
not is the result of the injuries 
sustained in military service.  His leg 
and knee injury has caused the secondary 
condition of arthritis in left and right 
knees, hips, and back, degenerative joint 
disease, left and right hip pain and low 
back pain.

A May 2004 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The examiner 
reviewed the Veteran's history.  After physical examination, 
the assessment stated that

[i]t is not likely that his right hip and 
right knee condition is related to his 
injuries in 1943.  His left hip and left 
knee pain does not seem to be causing him 
much disability on his daily activities 
at this time. . . .  His lumbosacral 
spine [disorder] is a direct result of 
gradual degenerative changes and it is 
not likely that this is related to his 
injury in 1943.

In a November 2004 letter, the private chiropractor who wrote 
the December 2003 private medical report stated that many of 
the office's medical records had been destroyed in a flood, 
including the Veteran's.  The letter stated that the 
chiropractor had treated the Veteran periodically for the 
previous 35 years for neck, shoulder, upper back, lower back, 
left hip, and left leg complaints.  The chiropractor stated 
that "[i]n m opinion, I believe that his recurrent 
conditions described above are the result of his 1943, war 
injury."

In a November 2005 letter, the private chiropractor who wrote 
the December 2003 private medical report and the November 
2004 letter stated that he had known the Veteran for more 
than 35 years.  The chiropractor reported that he last saw 
the Veteran in July 2009 for low back and left leg pain.  The 
letter stated that "[i]n my opinion, the residuals that he 
suffers are the result of his leg wound.  He walks off 
balance, wears a knee brace and cannot walk without the aid 
of a cane.  Has suffered for years with recurrent low back 
and sciatic pain."

In a May 2009 letter, a private physician stated that the 
Veteran had been his patient since January 1994, when the 
Veteran's previous private physician left the area.  The 
examiner stated that the Veteran's diagnoses included 
bilateral hip degenerative changes, right knee degenerative 
changes, and cervical-dorsal lumbosacral severe degenerative 
changes.  The private physician stated that the Veteran's 
service treatment records and VA medical records had been 
reviewed.  The private physician opined that the Veteran's 
skeletal muscular conditions were related to his in-service 
left knee injury.

A May 2009 letter from a second private physician stated that 
the Veteran had been treated by the physician for less than a 
year, after the private physician took over the practice of 
the Veteran's previous physician.  The private physician 
stated that VA medical records and medical records from the 
Veteran's previous private physician showed that the 
Veteran's diagnoses included bilateral degenerative changes, 
right knee degenerative changes, and spondylosis and 
moderately severe degenerative changes with associated spinal 
stenosis of the lumbar spine.  The private physician stated 
that "[i]t is my medical opinion that his service injury may 
be contributing to his pain from the above medical 
problems."

The preponderance of the medical evidence of record shows 
that the Veteran has current diagnoses of right knee, right 
hip, and low back disorders which are related to a 
service-connected disability.  The medical evidence of record 
includes 6 separate reports which discuss the etiology of the 
Veteran's right knee, right hip, and low back disorders.  Of 
these records, only the May 2004 VA joints examination report 
stated that the Veteran's disorders were not related to his 
service-connected left knee disorder.  The other 5 records 
all related the Veteran's disorder to his service-connected 
left knee disorder.  In addition, the other 5 records include 
a private chiropractor who treated the Veteran for over 35 
years, and a private physician who treated the Veteran for 
over 15 years.  Accordingly, these private medical 
practitioners have a great deal of familiarity with the 
Veteran's medical history and diagnoses.  Moreover, two of 
the private practitioners reviewed the Veteran's service 
treatment records and VA records in making their opinion.  
Accordingly, their opinions are given at least equal 
probative weight with the May 2004 VA joints examination 
report, which was conducted by a physician who had not 
previously treated the Veteran.

Therefore, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's right knee, right hip, and low 
back hip disorders are related to a service-connected 
disability and therefore, service connection is warranted for 
a right knee disorder, a right hip disorder, and a low back 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's left hip claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for left hip degenerative changes.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for left hip degenerative changes was 
granted by a June 2004 rating decision and a 10 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251, effective January 20, 2004.

A December 2003 private chiropractor report stated that on 
physical examination, the Veteran walked with the aid of a 
cane and favored his left hip and leg.  There was tenderness 
elicited over the sacroiliac joint, as well as tenderness 
along the course of the sciatic nerve of the left hip and 
leg.  Straight leg raise was "[e]xtremely restricted due to 
pain and stiffness."  The Veteran complained of restricted 
left hip movement.

In a May 2004 VA joints examination report, the Veteran 
reported that he began experiencing left hip symptoms 3 years 
before, and that they had gradually increased in severity 
since that time.  He complained of left hip pain.  On 
physical examination, the Veteran had a full range of motion, 
from 0 degrees of extension to 130 degrees of flexion.  There 
were 5 degrees of "flexion contracture" of the left hip.  
On x-ray examination, the Veteran had degenerative changes of 
the left hip.

A May 2004 VA x-ray examination report stated that after 
views of the bilateral hips, the impression was minimal 
degenerative joint disease of the hip joints, bilaterally, 
with no evidence of acute fracture or dislocation.

A June 2005 private medical report gave an impression of 
history of osteoarthritis of all major joints.

In an August 2005 private medical report, the Veteran 
complained of left hip pain.  On physical examination, there 
was tenderness in both hips.  The assessment was bilateral 
hip pain.

A December 2005 VA housebound status examination report 
stated that the Veteran had significant restriction of the 
hips.

The medical evidence of record shows that the Veteran's left 
hip disorder is manifested by a range of motion from 0 
degrees of extension to 130 degrees of flexion, with pain.

The Schedule provides that assignment of a 10 percent is 
warranted for limitation of thigh extension to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent 
evaluation is the maximum rating for this disorder under the 
provisions of Diagnostic Code 5251.  Accordingly, a higher 
rating is not possible under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating 
is warranted for limitation of thigh flexion to 45 degrees.  
A 20 percent evaluation is warranted for limitation of thigh 
flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  The medical evidence of record does not show that the 
Veteran's left hip range of motion has ever been limited to 
30 degrees of flexion.  Accordingly, a higher evaluation is 
not warranted under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating 
for impairment of the thigh is warranted for an inability to 
cross legs and an inability to toe-out more than 15 degrees.  
A 20 percent rating is warranted for a limitation of 
abduction beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  The medical evidence of record does not show that 
the Veteran's left hip range of motion has ever been limited 
to 10 degrees of abduction.  Accordingly, a higher evaluation 
is not warranted under this diagnostic code.

The Board has considered rating the Veteran's service-
connected left hip disorder under all appropriate diagnostic 
codes.  However, the evidence of record does not demonstrate 
that the Veteran has ankylosis of the hip, flail joint of the 
hip, fracture of the shaft or anatomical neck of the femur 
with nonunion, fracture of the surgical neck of the femur 
with a false joint, or malunion of the femur.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255 (2009).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the Veteran's service-connected left hip 
disorder under these diagnostic codes.


The evidence of record shows that the Veteran experiences 
left hip pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, as the Veteran had a full left hip range of motion 
on examination in May 2004, any additional limitation of 
motion due to pain would not be sufficient to provide for a 
20 percent evaluation under any of the corresponding 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5255.  Accordingly, even with the Veteran's 
additional pain taken into account, a rating in excess of 10 
percent would not be warranted.

The record also shows that the Veteran has a diagnosis of 
left hip osteoarthritis, shown through x-ray examination.  
However, such findings, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 
5010.  See also 38 C.F.R. § 4.45.  Additionally, awarding 
separate evaluations under Diagnostic Codes 5003 or 5253 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Accordingly, a rating in excess of 10 percent is not 
warranted for the Veteran's left hip disorder.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  Fenderson, 12 Vet. App. at 126.  However, there is no 
medical evidence of record that shows that the Veteran's left 
hip disorder has met the criteria for an evaluation in excess 
of 10 percent at any point since the time of his initial 
evaluation.  Accordingly, there is no basis for staged 
ratings with respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for left hip degenerative changes 
inadequate.  The Veteran's left hip degenerative changes were 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5251, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's left hip 
degenerative changes are manifested by a range of motion from 
0 degrees of extension to 130 degrees of flexion, with pain.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities rating for his left hip degenerative 
changes.  A rating in excess of the currently assigned rating 
is provided for certain manifestations of left hip 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for a 10 percent rating for the Veteran's left hip 
degenerative changes more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 
5251.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial rating in excess of 10 percent for the left hip 
degenerative changes, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for a right knee disorder, as secondary to 
a service-connected left knee disability, is granted.

Service connection for a right hip disorder, as secondary to 
a service-connected left knee disability, is granted.

Service connection for a low back disorder, as secondary to a 
service-connected left knee disability, is granted.

An initial evaluation in excess of 10 percent for left hip 
degenerative change is denied.


REMAND

The Veteran claims that his pre-existing bilateral pes planus 
was aggravated by active military service.  The Veteran's 
service treatment records show that he had bilateral pes 
planus at the time of his entry in active military service in 
August 1941.  In January 1945, the Veteran's flat feet were 
found to be symptomatic.  In February 1945, the Veteran was 
disqualified for air-crew training due to flat feet that were 
moderate in severity.  In April 1945 the Veteran complained 
of foot pain and was given arch support for pes planus.  
After separation from military service, there are multiple 
medical records that provide diagnoses of pes planus.  
Accordingly, the medical evidence of record shows that the 
Veteran's pre-existing pes planus was symptomatic during 
military service and he has a current diagnosis of pes 
planus.  As such, a medical examination is in order to 
determine whether the Veteran's pre-existing pes planus was 
permanently aggravated by active military service.  38 C.F.R. 
§§ 3.159, 3.326; see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

As noted above, the Veteran has repeatedly stated that he 
cannot attend any VA medical examination scheduled due to his 
physical disabilities.  However, the Veteran's bilateral pes 
planus claim turns mainly on etiological evidence, not on 
current manifestations.  As such, even if the Veteran is not 
able to attend a VA medical examination, a VA medical opinion 
will still provide information relevant to the claim on 
appeal.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology 
of any bilateral foot disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether any 
currently diagnosed foot disorder pre-
existed military service, to 
specifically include bilateral pes 
planus.  If a foot disorder is found to 
have pre-existed military service, the 
examiner must state whether it was 
permanently aggravated beyond its 
natural progression by military 
service.  If any foot disorder 
currently diagnosed is found not to 
have pre-existed military service, the 
examiner must state whether the 
currently diagnosed foot disorder is 
related to the Veteran's military 
service.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	If the Veteran is unable to report for 
any VA examination scheduled in 
accordance with the above action, a VA 
medical opinion must be obtained to 
determine the etiology of any bilateral 
foot disorder of record.  The claims 
file must be provided to and reviewed 
by the examiner.  Following a review of 
the service and post-service medical 
records, the examiner must state 
whether any currently diagnosed foot 
disorder pre-existed military service, 
to specifically include bilateral pes 
planus.  If a foot disorder is found to 
have pre-existed military service, the 
examiner must state whether it was 
permanently aggravated beyond its 
natural progression by military 
service.  If any foot disorder 
currently diagnosed is found not to 
have pre-existed military service, the 
examiner must state whether the 
currently diagnosed foot disorder is 
related to the Veteran's military 
service.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

4.	FINALLY, THE BOARD NOTES THAT THE 
VETERAN IS 93 YEARS OF AGE AND HIS CASE 
HAS BEEN ADVANCED ON THE BOARD'S 
DOCKET.  Hence, this claim must be 
afforded expeditious treatment by the 
RO.  See 38 U.S.C.A §§ 5109B, 7112 
(West 2002). 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


